DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6, 17-20) in the reply filed on 12 September 2022 is acknowledged.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10938253. Claims 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10938253 in view of Baarman (US2009/0212736). Although the claims at issue are not identical, they are not patentably distinct from each other. Note also the requirement for restriction in the corresponding parent application 16/026931 was withdrawn in the Notice of Allowance mailed 30 December 2020.
Re claims 1-4, US10938253 claims 19-21 essentially anticipate the recited limitations.
Re claims 17-19, US10938253 claims 19-21 essentially anticipate the recited limitations as understood in light of their disclosures. Note that although explicit first and second earbuds are not recited by US10938253 claims 19-21, it is understood from the disclosure and implied from the limitations that the case is operable with multiple earbuds, and thus interacting with another earbuds during normal use results in receiving that first earbuds identifiers while previous second earbuds that were used would be retained.
Re claim 20, US10938253 claims 19-21 recite a light-emitting diode, but do not explicitly recite illuminating in response to ID mismatch. Baarman, however, teaches that it is known in the art of portable device chargers to provide control circuitry configured to compare the first received identifier to second retained device identifier and illuminate a light-emitting diode in response to determining that the first device identifier does not match the second device identifier (see Baarman: [0026-0027], [0043-0044], [0047] Fig. 7 regarding power supply flashing LED when determined remote device is unqualified to be charged by the power supply based on device ID compared to those stored in look-up table stored in memory as qualified). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to incorporate the teachings of Baarman by including operation of LED in response to ID mismatch as recited for purposes of providing means for notifying user when device to be charged is unauthorized or unqualified with the corresponding charger (see Baarman: [0026-0027], [0043-0044], [0047], Fig. 7).

Claim Objections
Claims 1, 3, 6, 17 objected to because of the following informalities:  
Re claim 1, it is recommended the last paragraph be amended: "retain at least a given earbud identifier that is associated with a pair of [[the]] earbuds that most recently were received within the housing" to avoid potential antecedent basis issues since multiple earbuds have been referenced earlier in the claim. Other amendments which consistently refer to particular earbuds introduced or use more distinct names may also be appropriate.
Re claim 3, it is recommended the last line of the claim be amended: "…using in-band communications via the wireless power receiving circuitry", since otherwise the context/meaning of in-band communications would be confusing (in-band communications may not be limiting unless there are other signals/circuitry which provide context for what the band is being shared with, such as described in Applicant's PGPUB, US2021/0152036: [0024]). It is also advised that similar context would be recommended to be provided in claims 5 and 19 if similar weight would be intended in those claims as well.  
Re claim 6, the last line should be amended: "firmware updates to the earbuds received within the housing" to prevent potential antecedent basis issues referring to the updates and also the earbuds introduced in claim 1. Other similar amendment clearly referring to the previously introduced elements would also be appropriate.
Re claim 17, the 3rd to last line should be amended: "the first pair of earbuds;" to correct grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US2018/0248414) in view of DiFazio (US2005/0253554).
Re claim 1, Liu teaches an earbuds battery case (charging device, see Liu: [0042-0043], Fig. 2A) operable with earbuds (wireless earphone, see Liu: [0042-0043], Fig. 2A), comprising: 
a housing (see Liu: [0043], Fig. 2A regarding charging device structure, including device case structure); 
a battery (see Liu: [0044], Fig. 2A regarding battery in the charging device); 
a connector configured to form a connection with earbuds received within the housing (see Liu: [0043], [0045], Figs. 1, 2A regarding first connection via corresponding port contacts between charging device and earphones for power and data transfer); and 
control circuitry (see Liu: [0047], [0053], Figs. 1, 3 regarding electronic operations performed by charging device such as control of its components and communication with another mobile terminal, inherently requiring some form of control circuitry). See Liu: [0041-0045], [0047], [0053-0058], [0066], Figs. 1, 2A-B, 3-4.
Although Liu generally discloses data communication between the earbuds battery case and the earbuds and generally mentions wireless earphone user information (see Liu: [0043], [0055], [0066], [0135]), Liu does not explicitly discuss operations of the earbud battery case to receive and retain earbud identifiers. It is well-known in the art of electronic charging devices, however, for the charging device to have circuits and operation to receive device identifiers for device received within the housing/connected for charging; and retain at least a given device identifier that is associated with a device that most recently were received within the housing, as exemplified by DiFazio (see DiFazio: [0011-0013], [0015-0016], [0031], [0033-0034], [0035-0037], Fig. 2 regarding charger acquiring ID of devices connected for charging, and retaining device IDs and other associated information in memory or transferred to other devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu to incorporate the teachings of DiFazio by having the earbuds charging device of Liu further include circuits and operation to receive and retain earbuds device ID and other data for purposes of providing convenient means to back up device data while charging and also to provide security for limiting which devices may access charger (see DiFazio: [0015-0016], [0031], [0033-0034]). Note that a number of other similar device chargers, including those cited on record, also receive and retain device IDs for a variety of other reasons.
Re claim 2, Liu in view of DiFazio teaches the earbuds battery case of claim 1 wherein the control circuitry is configured to: transmit the retained earbud identifier to a wireless power transmitting device while the corresponding earbud is not connected with the connector (see Liu: [0053-0058] regarding charging device communicating with additional mobile terminal, i.e. "wireless power transmitting device", and DiFazio: [0035-0037], Fig. 2 regarding charger having external interface <18> to allow access sending the stored IDs and associated data to other external devices/computing devices at any time, including times when one of the devices is not connected; note without further context/relationship to the earbuds battery case, a "wireless power transmitting device" has little limitation on the type/role of devices encompassed).
Re claims 5-6, Liu in view of DiFazio teaches the earbuds battery case of claim 2 wherein the control circuitry is configured to receive firmware updates from the wireless power transmitting device using in-band communications; wherein the control circuitry is configured to transmit the firmware update to the earbuds (see Liu: [0063], [0066], Fig. 4 regarding mobile device/"wireless power transmitting device" sending software updates to the charging device which then passes the data to earphones to update the software of the earphones; note it is understood in this context that software versions of the earphones refers to firmware or similar as understood by those of ordinary skill, or alternatively it is implied that the software version may comprise firmware).
Re claim 17, Liu in view of DiFazio teaches an earbuds battery case (charging device, see Liu: [0042-0043], Fig. 2A; see also discussion of claim 1 regarding similar limitations and details of combination) operable with earbuds (wireless earphone, see Liu: [0042-0043], Fig. 2A), comprising: 
a housing (see Liu: [0043], Fig. 2A regarding charging device structure, including device case structure and ports to receive earphones) with an interior configured to receive a first pair of earbuds; 
power delivery circuitry (see Liu: [0043], [0045], Figs. 1, 2A regarding first connection via corresponding port contacts between charging device and earphones for power and data transfer) configured to transfer power to the earbuds; and 
control circuitry (see Liu: [0047], [0053], Figs. 1, 3 regarding electronic operations performed by charging device such as control of its components and communication with another mobile terminal, inherently requiring some form of control circuitry) that is configured to: 
receive a first earbud identifier for the first pair earbuds; and 
retain at least a given earbud identifier that is associated with a second pair of earbuds (see DiFazio: [0011-0013], [0015-0016], [0031], [0033-0034], [0035-0037], Fig. 2 regarding charger acquiring multiple IDs of devices connected for charging, and retaining device IDs and other associated information in memory or transferred to other devices; see discussion of claim 1 above regarding details of combination). See Liu: [0041-0045], [0047], [0053-0058], [0066], Figs. 1, 2A-B, 3-4; see DiFazio: [0011-0013], [0015-0016], [0031], [0033-0034], [0035-0037], Fig. 2; and discussion of claim 1 above regarding similar limitations.
Re claims 18-19, Liu in view of DiFazio teaches the earbuds battery case of claim 17 further comprising: wireless communications circuitry configured to wirelessly transmit the first earbud identifier (see Liu: [0053-0058] regarding charging device wirelessly communicating with additional mobile terminal via second wireless connection, and DiFazio: [0035-0037], Fig. 2 regarding charger having external interface <18> to allow wireless access and send the stored IDs and associated data to other external devices/computing devices); wherein the control circuitry is configured to transmit the retained earbud identifier using in-band communications (see Liu: [0053-0058], DiFazio: [0035-0037] regarding wireless communications necessarily within some band; note Objection above regarding broad scope of the claim without further context).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of DiFazio, as applied respectively above, further in view of Baarman (US2009/0212736).
Re claim 20, Liu in view of DiFazio teaches the earbuds battery case of claim 17 further comprising: a light-emitting diode (see Liu: [0047] regarding charging device having indicator lamps generally) and generally suggests comparison of IDs for charger to determine if authorized device is connected (see DiFazio: [0031]), but does not explicitly disclose operation to illuminate light-emitting diode/LED in response to mismatching identifiers. Baarman, however, teaches that it is known in the art of portable device chargers to provide control circuitry configured to compare the first received identifier to second retained device identifier and illuminate a light-emitting diode in response to determining that the first device identifier does not match the second device identifier (see Baarman: [0026-0027], [0043-0044], [0047] Fig. 7 regarding power supply flashing LED when determined remote device is unqualified to be charged by the power supply based on device ID compared to those stored in look-up table stored in memory as qualified). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu in view of DiFazio to further incorporate the teachings of Baarman by including operation of LED in response to ID mismatch as recited for purposes of providing means for notifying user when device to be charged is unauthorized or unqualified with the corresponding charger (see Baarman: [0026-0027], [0043-0044], [0047], Fig. 7).

Allowable Subject Matter
Claims 3-4 would be allowable upon addressing the noted Double Patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to address the noted Objections.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious an earbuds battery case having combination of features including components and operations of claims 1 and 2, and  "the control circuitry is configured to: transmit the retained earbud identifier to a wireless power transmitting device while the corresponding earbud is not connected with the connector" the earbuds battery case "further comprising wireless power receiving circuitry configured to receive wireless power from the wireless power transmitting device, wherein the control circuitry is configured to transmit the retained earbud identifier using in-band communications". As discussed above, Liu, DiFazio, and other similar prior art of record generally teach earbuds battery cases with the basic structure and function recited, which may also receive and retain identifiers of connected earbuds for a variety of reasons, and pass the ID information to other wireless devices under broadest reasonable interpretation. However, the prior art of record does not sufficiently teach or suggest the earbuds battery case designed to wirelessly receive power from corresponding wireless power transmitter and also transmit the retained earbud identifiers via in-band communications to the wireless power transmitter while the earbuds are not connected to the earbuds battery case. Although other prior art such as Shaffer (US9210498) and Zorkendorfer (US2017/0094392) generally teach earbuds battery cases with wireless power receivers and prior art such as Jakl (US2016/0141908) teaches wireless power receiving devices sending ID data to a wireless power transmitter, the prior art does not sufficiently suggest having the earbuds battery case send via wireless power receiving circuitry the earbud identifiers to the corresponding wireless power transmitter while the corresponding earbuds device are not connected. Claim 3, in light of Applicant's Specification and Drawings, would therefore overcome the cited prior art of record.
Claim 4 would be allowable for being dependent on claim 3.

Conclusion
In summary, it is recommended Applicant consider the indicated allowable subject matter, and take appropriate steps to address the noted Double Patenting issue and Objections. Note that appropriate amendment of withdrawn claims 7-16 to correspond to the allowable subject matter may also make them eligible for rejoinder. Applicant should also consider the cited prior art of record which would otherwise teach the broader recited claim limitations, with earbuds battery charging cases and also chargers retaining/communicating connected device IDs being generally known in the art and obvious to those of ordinary skill. Applicant may contact the examiner to discuss possible amendments or the office action as needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836